The complaint is based upon a promissory note in the sum of $11,500 payable to the order of the plaintiffs’ testator which is signed “ George J. Atwell Co., G. J. Atwell, Prest.” The action was brought against the corporation and the individual defendant under an allegation that “ said defendants ” made the note. Order granting motion of defendant-respondent for judgment on the pleadings dismissing the complaint as against him, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.